DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 139, 141, 155, 156, 160 and 161 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalmari et al. (2020/0040882).
As concerns claim 139, Kalmari shows a gas compressor system (100) operable for use in an oil well producing system, said gas compressor system comprising: at least one driving fluid cylinder (104) comprising having a driving fluid chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a driving fluid (hydraulic fluid), and comprising having a driving fluid piston (110) movable within said at least one driving fluid cylinder to vary the volume of the driving fluid chamber (Fig. 1); a gas compression cylinder (102) comprising having a gas compression chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a gas (biogas or natural gas), and further comprising a gas piston (108) movable within said gas compression cylinder to vary the volume of the gas compression chamber, said gas piston operable to be driven by said driving fluid piston to compress a quantity of gas located within said gas compression chamber, said gas compressor system being operable for communication of a supply of gas from an oil well to said gas compression chamber (Fig. 1); a buffer chamber (chamber within gas cylinder 102 associated with inlet 124 and outlet 126) located between said driving fluid chamber and said gas compression chamber, said buffer chamber being sealed by one or more seals (136) from said driving fluid chamber and said gas compression chamber, and in operation of said gas compressor system, said buffer chamber not receiving gas directly from said oil well and not receiving driving fluid therein (Fig. 1); said buffer chamber providing a chamber that inhibits movement of at least one non-driving fluid component accompanying gas supplied to said gas 
As concerns claim 141, Kalmari shows a piston rod (114) that is fixedly connected to said driving fluid piston (110) and said gas piston (108), such that in operation when said driving fluid flows into said at least one driving fluid chamber, said driving fluid drives said driving fluid piston such that said driving piston and said gas piston move together within the respective said driving fluid chamber and said gas compression chamber (Fig. 1).
As concerns claim 155, Kalmari shows a system (100) operable for use in an oil well producing system, said system comprising: at least one driving fluid cylinder (104) comprising having a driving fluid chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a driving fluid (hydraulic fluid), and comprising having a driving fluid piston (110) movable within said at least one driving fluid cylinder to vary the volume of the driving fluid chamber (Fig. 1); a gas compression cylinder (102) comprising having a gas compression chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a gas (biogas or natural gas), and further comprising a gas piston (108) movable within said gas compression cylinder to vary the volume of the gas compression chamber, said gas piston operable to be driven by said driving fluid piston to compress a quantity of gas located within said gas compression chamber, said gas compressor system being operable for communication of a supply of gas from an oil well to said gas compression chamber (Fig. 1); a buffer chamber (chamber within gas cylinder 102 associated with 
As concerns claim 156, Kalmari shows a piston rod (114) that is fixedly connected to said driving fluid piston (110) and said gas piston (108), such that in operation when said driving fluid flows into said at least one driving fluid chamber, said driving fluid drives said driving fluid piston such that said driving piston and said gas 
As concerns claim 160, Kalmari shows a controller (210) comprising a circuit, said controller operable for controlling said driving fluid supply system for controlling the flow of driving fluid to said driving fluid chamber (Fig. 1 & 2; paragraph 0031).
As concerns claim 161, Kalmari shows wherein said at least one non-driving fluid component comprises a contaminant (inherent for biogas or natural gas to have at least one impurity).
Allowable Subject Matter
Claims 31, 33, 34, 37, 38, 40, 43, 45, 48, 55, 63, 65-68, 70, 73-75, 78, 80, 81, 128, 136-138, 150-154 and 163 are allowed over the prior art of record.
Claims 142-149, 157-159 and 162 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679